--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT

     THIS AGREEMENT is entered into as of this 4th day of May, 2011 by and
between Global Green Solutions Inc., a Nevada corporation (the “Company”) and
Windstone Financial Corp., of 235 Keith Road, Suite 1247, West Vancouver, BC V7T
1L5 (“the Subscriber”).

RECITALS:

     WHEREAS, the Subscriber has provided capital of US $120,000 and was issued
a promissory note by the Company, and is further owed accrued interest thereto
in the amount of US $32,679 whereby the Company is indebted to the Subscriber in
the aggregate amount of US $152,679 as at November 30, 2010 for certain capital
received from the Subscriber, and accrued interest on unpaid amounts due to the
Subscriber thereunder; and

     WHEREAS the Subscriber is owed US $63,545 in unpaid consulting fees as at
November 30, 2010; and

     WHEREAS, the Subscriber has agreed to forgive the accrued interest owed of
US $32,679 and to forego further interest on any capital balances outstanding,
to forgive the consulting fees owed of US $63,545, and to terminate the
consulting agreement between the Company and the Subscriber effective November
30, 2010; and

     WHEREAS, the Company and the Subscriber acknowledge that the aggregate
amount of US $120,000 is due and owing the Subscriber (the “Debt”); and

     WHEREAS, the Subscriber has agreed to accept restricted common shares of
the Company in exchange for the Debt and

     WHEREAS, the Company agrees to issue to the Subscriber 800,000 shares of
its restricted common stock (the “Shares”) as full and complete satisfaction of
the Debt pursuant to Global Green Solutions Inc. Board of Directors authorized
resolution dated February 21, 2011.

AGREEMENT

     1. The Company shall settle the Debt effective as at November 30, 2010 and
issue the Subscriber 800,000 shares in full and complete satisfaction of the
Debt.

Initials: “MES”

“RB”

--------------------------------------------------------------------------------

-2-

Settlement Agreement dated the 4th day of May, 2011 by and between
Global Green Solutions Inc. and Windstone Financial Corp.

     2. The Subscriber agrees to accept the issuance and delivery of 800,000
Shares in full settlement and satisfaction of the Debt, and upon receipt of the
Shares hereby agrees that the Debt shall be deemed satisfied in full and hereby
releases and forever discharges the Company, and its officers, directors,
employees, and agents from any and all causes of action whether known or
unknown, debts, sums of money, claims and demands whatsoever, in law or in
equity, related to the Debt, which the Subscriber now or hereafter can, shall or
may have.

     3. The Subscriber is aware that the Shares are not being registered under
the Securities Act of 1933, as amended (the “Securities Act”). The Subscriber
understands that the Shares are being issued in reliance on the exemption from
registration provided by Section 4(2) thereunder. The Subscriber understands
that it may be required to bear the economic risk of this investment for an
indefinite period of time because there is currently a limited trading market
for the Shares and the Shares cannot be resold or otherwise transferred unless
applicable federal and state securities laws are complied with or exemptions
therefrom are available.

     4. The Subscriber represents and warrants that the Shares are being
acquired solely for the Subscriber’s own account, for investment purposes only,
and not with a view to or in connection with, any resale or distribution. The
Subscriber understands that the Shares are nontransferable unless those shares
are registered under the Securities Act and under any applicable state
securities law or an opinion of counsel satisfactory to the Company is delivered
to the Company to the effect that any proposed disposition of those shares will
not violate the registration requirements of the Securities Act and any
applicable state securities laws. The Subscriber further understands that the
Company has no obligations to register the Shares under the Securities Act or to
register or qualify the Shares for sale under any state securities laws, or to
take any other action, through the establishment of exemption(s) or otherwise,
to permit the transfer thereof.

     5. The Subscriber has had an opportunity to ask questions of and received
answers from the officers, directors and employees of the Company or a person or
persons acting on its or their behalf, concerning the financial position of the
Company. The Subscriber has reviewed such other information regarding the
acquisition of the Shares as the Subscriber has (in consultation with such
advisors as the Subscriber has deemed appropriate) determined to be necessary or
appropriate in the circumstances.

Initials: “MES”

“RB”

--------------------------------------------------------------------------------

-3-

Settlement Agreement dated the 4th day of May, 2011 by and between
Global Green Solutions Inc. and Windstone Financial Corp.

     6. The Subscriber agrees and acknowledges that it is not purchasing the
Shares as a result of any “general solicitation or general advertising” (as such
term is defined in the Securities Act of 1933 or the rules promulgated
thereunder), including any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or any seminar or meeting where the attendees have been
invited by general solicitation or general advertising.

     7. This Settlement Agreement shall be effective as of November 30, 2010
with a contemplated closing and issue date of the Shares on or about May 10,
2011, and shall be binding upon and inure to the benefit of the parties hereto
and their respective assigns and successors.

     8. This Agreement contains the entire understanding among the parties
related in any way to the subject matter hereof and supersedes any prior
understandings or written or oral agreements among them respecting the within
subject matter.

     9. The Parties shall execute and deliver after the date hereof, without
additional consideration, such further assurances, instruments and documents,
and to take such further actions, as may be reasonably requested in order to
fulfill the intent of this Agreement and the transactions contemplated hereby.

     10. This Agreement may be executed at different times and places, in
counterparts, and shall be effective as of November 30, 2010. Any party may rely
upon a copy of this Agreement received by facsimile or email transmission and
bearing another party’s signature as having been signed by such other party, and
a copy of this Agreement so received and signed by or on behalf of a party shall
have been validly executed to the same extent as if an original copy had been
executed.

  GLOBAL GREEN SOLUTIONS INC.,       By: “R. M. Baker”     Robert Baker,
Director               WINDSTONE FINANCIAL CORP.       By: “M. Elden Schorn”    
Elden Schorn, President


--------------------------------------------------------------------------------